EorB, C. J:—
A majority of the Court think that this testimony ought to go in. But we want to state to what extent. The question as to whether there was a former marriage or not, whether what this man says is true or not, is a material point in this case—it is the material point. The defendant has gone upon the stand under the statute of this State. He has testified that the woman to whom it is alleged he was first married stated to him practically that she was not his wife, that she had a former husband living, who would come there and kick him out. In the breasts of those two people alone the knowledge exists. Now he has so shown, and to contradict him upon that point, to show that she made no such statement to him as to a former marriage, we think is competent testimony, but it should be confined to a contradiction of the statement that she had a former husband living who still occupied the relation of husband. She cannot prove the fact of her divorce, but she is confined to the contradiction of the statement made by the defendant as before stated.
Lore, C.
J., charging the jury:
Gentlemen of the jury:—Francis H. Ryan is charged in the indictment with bigamy. That is, that on the date alleged in the indictment he, then having a wife to whom. he was lawfully married, married another woman. If you believe from the testimony in the case that he was lawfully married to his alleged first wife and that he being so lawfully married, married another woman, then he is guilty of this offense.
Where a person sets up as a defense that his first marriage was not lawful because of a former husband, that defense is for him to prove, in such a way as will satisfy you in your judgment *83as reasonable men, that the first marriage was not a legal and proper one. The burden of proof is upon him to show it.
If you believe from the testimony on the part of the State that the first marriage was a legal and proper one, then this second marriage would be unlawful and he would be guilty of the crime charged in the indictment. You have heard the testimony as to his admissions, etc. The facts are before you, and it is for you to say from the evidence whether he is guilty or not guilty.
Verdict, guilty.